Title: From Alexander Hamilton to James McHenry, 21 February 1800
From: Hamilton, Alexander
To: McHenry, James

New York Feby 21. 1800
Sir
As the season advances fast, when it will be proper to give effect to the new disposition for the Western Army—and as the arrangement of the Officers regimentally is a necessary preliminary to that Operation, I have recurred to your letter of the 15 of November last respecting the arrangement ⟨w⟩hich was submitted to you upon the plan of Brigadier General Wilkinson.
A material object of the arrangment was to prevent as far as practicable the dislocation of Officers from their men, who to avoid very inconvenient and expensive changes of position must be incorporated differently from what they have been. But the effect of that arrangement upon the relative situation of certain Officers appears on examination greater than I apprehended it to be—and it is your decisive opinion that the result would operate injuriously to the service.
In conformity with these considerations I have attempted a new arrangement which is now sent & in which the transpositions are few, and as I understand the matter without prejudice to any. I entreat your speedy consideration of and decision upon it.
In the Regimental staff, some officers are placed differently from the functions they now exercise. But these functions are relative to temporary service & therefore form no objection to a different permanent disposition.
The list which you transmitted me differs from that which was furnished by General Wilkinson—omitting the persons mentioned at foot. I suppose the difference is accounted for by deaths & resignations, which were unknown to the General. If not I must request you to insert them where you think they ought to be. And in every case I request a definitive arrangement.
With great respect & esteem   I have the honor to be Sir   Yr. Obed servt.
Secy. of War


Officers omittedCapt. Jacob Kreemer1 Lt. Wm. Scott
P.S. The following officers have been appointed Inspectors.Major Thomas H. Cushing Division InspectorCapt. Isaac Guion Brigade InspectorCapt. Edwd. D. Turner The same & Lt. Wm. R. Boote has been appointed by General Wilkinson Aid de Camp.
Capt. B. Shaumbergh is recommended as Brigade Quarter Master, and I hope will be confirmed in that capacity.

